Exhibit 10.1
Anti-Dilution Waiver


AGREEMENT made as of this 13th day of February 2009 by and between United Energy
Corporation, a New Jersey corporation having its principal place of business at
600 Meadowlands Parkway, Secaucus, New Jersey 07094 (“United”) and Joseph Grano,
with offices located at 1185 Avenue of the Americas, Suite 1750, New York, New
York 10036 (“Grano”).


WHEREAS, United heretofore issued Series A common stock purchase warrants to
Grano (the “Grano Warrants”), to purchase an aggregate of 333,333 shares of
common stock (the “Grano Warrant Shares”) of United at an original exercise
price of $1.00 per share;


WHEREAS, pursuant to Section 9 of the Grano Warrants, in the event that United
shall issue shares of common stock or other securities convertible into common
stock at a price less than the current exercise price of the Grano Warrants, the
exercise price of the Grano Warrants shall be reduced to such lower price and
the number of Grano Warrant Shares shall be increased based upon a formula set
forth in such section;


WHEREAS, the Company (a) has authorized the issuance of warrants to directors of
the Company exercisable at $.12 per share of common stock and to a former
employee of the Company exercisable at a price of $.30 per share of common stock
(the “New Warrants”), has authorized the issuance of a convertible note to its
counsel for legal fees past due in the approximate amount of $35,000 (the
“Note”) which note is convertible into common stock at a price of $.12 per
share, and (c) has agreed to reduce the exercise price of certain options (the
“Wilen Options”) issued to its President to $.12 per share;


WHEREAS, Grano has agreed to limit the application of Section 9 of the Grano
Warrants which would otherwise apply as a result of the issuance of the New
Warrants and the Note, and as a result of the reduction of the exercise price of
the Wilen Option.


NOW, THEREFORE, in consideration of the mutual covenants herein, it is agreed as
follows:


1.           Reduced Exercise Price.         Notwithstanding anything to the
contrary contained in the Grano Warrants, upon issuance of the New Warrants and
the Note, the exercise price of the Grano Warrants shall be reduced from $1.00
to $.12 per share and the number of Grano Warrant Shares shall be increased from
333,333 to 2,033,333;


2.           Limited Waiver.       Grano hereby waives any further or additional
increase in the number of Grano Warrant Shares, which would otherwise occur
under Section 9, as a result of the issuance of the Note or New Warrants or as a
result of the reduction of the exercise price of the Wilen Options.


3.           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Purchasers.

 
 

--------------------------------------------------------------------------------

 
 
4.           Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
5.           Entire Agreement.  This Agreement, including the exhibits and
schedules hereto, constitutes the entire agreement among the parties hereof with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.
 
6.           Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
7.           Applicable Law and Jurisdiction.  This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
regard to principles of conflicts of laws.
 
8.           Counterparts.   This Agreement may be executed by fax transmission
and in several counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.


9.           Notice.   For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the Secretary of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.


[signature page follows]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, United Energy Corporation and Joseph Grano have caused this
Agreement to be duly executed as of the date first written above.


United Energy Corporation
   
By:
/s/ Ronald Wilen

Name:
Ronald Wilen
Title:
Chief Executive Officer

   
/s/ Joseph Grano
Joseph Grano


 
3

--------------------------------------------------------------------------------

 